RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 12a0213p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                   X
                              Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                    -
                                                    -
                                                    -
                                                        No. 10-1487
            v.
                                                    ,
                                                     >
                                                    -
                           Defendant-Appellant. -
 C.T.H., aka L.T.E.,
                                                   N
                     Appeal from the United States District Court
                     for the Eastern District of Michigan at Flint.
                 No. 10-20044-001—Sean F. Cox, District Judge.
                                   Argued: January 11, 2012
                              Decided and Filed: July 11, 2012
   Before: KETHLEDGE and STRANCH, Circuit Judges; GWIN, District Judge.*

                                      _________________

                                            COUNSEL
ARGUED: Randall C. Roberts, Ann Arbor, Michigan, for Appellant. Robert W.
Haviland, UNITED STATES ATTORNEY’S OFFICE, Flint, Michigan, for Appellee.
ON BRIEF: Randall C. Roberts, Ann Arbor, Michigan, for Appellant. Robert W.
Haviland, UNITED STATES ATTORNEY’S OFFICE, Flint, Michigan, for Appellee.
                                      _________________

                                            OPINION
                                      _________________

        KETHLEDGE, Circuit Judge. The defendant in this case, whom we refer to here
as CTH, pled guilty in federal court to an act of juvenile delinquency in violation of
18 U.S.C. § 5032. The charged act was possession of heroin with intent to distribute it
near a Speedway gas station in Flint, Michigan. CTH was 16 years old when arrested


        *
           The Honorable James S. Gwin, United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                  1
No. 10-1487        United States v. C.T.H.                                          Page 2


for that conduct. The district court held a dispositional (i.e., sentencing) hearing in
which it found by a preponderance of the evidence that CTH was responsible for the
distribution of 647 grams of heroin. The court then sentenced CTH to five years’
“official detention.” See generally 18 U.S.C. § 5037.

       CTH’s principal argument here, as it was in the district court, is that the
government was required to prove beyond a reasonable doubt, rather than just by a
preponderance, the existence of any fact that increased the statutory-maximum period
of his official detention. Because of a quirk in the federal juvenile-delinquency statute,
the maximum period of a juvenile’s official detention is the lesser of five years or “the
maximum of the guideline range . . . applicable to an otherwise similarly situated adult
defendant[.]” Id. § 5037(c)(2)(A)(ii). Thus, a juvenile’s maximum period of official
detention is equal to the guidelines maximum of a similarly situated adult, up to a ceiling
of five years. Up to that ceiling, therefore, any fact that increases the guidelines
maximum for a similarly situated adult serves to increase the statutory-maximum period
of official detention for the juvenile. (The guidelines otherwise do not apply to
juveniles. See U.S. Sentencing Guidelines § 1B1.12.)

       The district court’s finding that CTH was responsible for 647 grams of heroin
undisputedly had that effect here. Absent that finding, the guidelines maximum for a
similarly situated adult—and thus CTH’s maximum period of detention—might have
been as low as 12 months. With the finding, his maximum period of detention—and as
it turned out, his actual sentence—was 60 months. CTH argues, therefore, that the
district court was required to make the drug-quantity finding beyond a reasonable doubt.

       His argument has the virtue of syllogistic clarity. “[T]he Due Process Clause
protects the accused against conviction except upon proof beyond a reasonable doubt of
every fact necessary to constitute the crime with which he is charged.” In re Winship,
397 U.S. 358, 364 (1970). That standard undisputedly applies “during the adjudicatory
stage of a delinquency proceeding[.]” Id. at 368. Meanwhile, in Apprendi v. New
Jersey, 530 U.S. 466 (2000), the Court held that “any fact that increases the penalty for
a crime beyond the prescribed statutory maximum” is treated as an element of the crime
No. 10-1487        United States v. C.T.H.                                         Page 3


itself, rather than as a sentencing factor, and hence must be “proved beyond a reasonable
doubt.” Id. at 490. Taken together, CTH says, these precedents mean that his drug-
quantity finding—which increased his statutory-maximum penalty—was part of the
“crime” with which he was charged, which under Winship the government was required
to prove beyond a reasonable doubt.

       The government, for its part, offers no path out of this box canyon of precedent.
It observes that “trial by jury in the juvenile court’s adjudicative stage is not a
constitutional requirement.” McKeiver v. Pennsylvania, 403 U.S. 528, 545 (1971)
(plurality opinion). It then asserts—as its only response to CTH’s argument—that,
“[s]ince there is no Sixth Amendment right to a jury determination of the facts necessary
to prove a juvenile delinquent, the rationale of Apprendi does not apply to juvenile
proceedings.” Gov’t Br. at 6. What, exactly, the “rationale of Apprendi” is, the
government does not say.

       In any event, the government’s response is meritless. Apprendi’s practical effect
was to expand the definition of a crime’s elements to include “any fact that increases the
penalty for a crime beyond the prescribed statutory maximum[.]” 530 U.S. at 490.
And Apprendi did so for purposes of not one but two constitutional guarantees: the
Sixth Amendment right to a jury trial and “the proscription of any deprivation of liberty
without ‘due process of law.’” Id. at 476. Thus, per Apprendi, “it is unconstitutional for
a legislature to remove from the jury the assessment of facts that increase the prescribed
range of penalties to which a criminal defendant is exposed.” Id. at 490 (emphasis
added; internal punctuation omitted). That part of Apprendi’s holding does not apply
here, because (as the government points out) CTH did not have a Sixth Amendment right
to a jury trial in his delinquency proceeding.

       But Apprendi also held that “[i]t is equally clear that such facts”—meaning facts
increasing a defendant’s statutory-maximum sentence—“must be established by proof
beyond a reasonable doubt.” Id. (internal punctuation omitted). That part of Apprendi’s
holding was based on the due-process right announced in Winship, which most certainly
does apply here. (Winship itself concerned a juvenile-delinquency proceeding.) So the
No. 10-1487          United States v. C.T.H.                                          Page 4


government’s response boils down to the assertion that CTH’s argument under the Due
Process Clause is meritless because he had no Sixth Amendment right to a jury trial in
his delinquency proceeding. At best that response is a non sequitur. The government
gives us no reason, therefore, not to apply Apprendi’s due-process holding to CTH’s
case.

          A more persuasive argument might begin with the observation that juvenile
proceedings provide a different context than do adult criminal trials, meaning perhaps
that Apprendi’s definition of a crime’s elements should apply in one context (adult
cases) but not the other (juvenile ones). But even this argument cuts against the grain
of the caselaw as it comes to us here. Apprendi’s due-process holding was rendered for
the very purpose of defining the scope of Winship’s due-process guarantee. See
Apprendi, 530 U.S. at 484. Specifically, Winship held that due process requires “proof
beyond a reasonable doubt of every fact necessary to constitute the crime with which [a
defendant] is charged.” 397 U.S. at 364. Apprendi then held that the elements of a
“crime”—for purposes of the rule in Winship—include every fact (other than the fact
of a prior conviction) that increases a defendant’s statutory maximum sentence. 530
U.S. at 490. Thus, what the government asks us to do, in essence, is to say that Apprendi
defines     the   scope    of   Winship’s      due-process   guarantee    only   in    adult
prosecutions—notwithstanding that Winship itself concerned a juvenile prosecution.

          The caselaw provides little basis for such contortions. To the contrary, the clear
trend of the Supreme Court’s precedents has been to apply Apprendi by its terms. Just
recently, the Court said: “We have repeatedly affirmed this rule by applying it to a
variety of sentencing schemes that allowed judges to find facts that increased a
defendant’s maximum authorized sentence.” S. Union Co. v. United States, 132 S. Ct.
2344, 2350 (2012) (collecting cases). And in Winship itself—in concluding that
“juveniles, like adults, are constitutionally entitled to proof beyond a reasonable doubt
when they are charged with violation of a criminal law”—the Supreme Court reasoned:
“The same considerations that demand extreme caution in factfinding to protect the
innocent adult apply as well to the innocent child.” 397 U.S. at 365. That parity of
No. 10-1487        United States v. C.T.H.                                      Page 5


reasoning binds us here. It is true, of course, that CTH was not innocent of possessing
heroin with intent to distribute it in Flint, Michigan. But whether he was innocent of
responsibility for 647 grams of it is another matter.

       The better reading of the Supreme Court’s precedents is the one that CTH
advocates here: any fact (other than the fact of a prior conviction) that increases a
juvenile’s statutory-maximum term of official detention must be proved beyond a
reasonable doubt. The district court’s drug-quantity finding was such a fact. That
finding must therefore be made beyond a reasonable doubt.

       The district court’s March 16, 2010 dispositional order is vacated, and the case
remanded for further proceedings consistent with this opinion.